DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 and 16-20, directed to the elected invention, of the claim set filed 15 February 2021 has been considered on the merits. 
Claims 8-15 has not been examined on the merits. 
Claims 1-7 and 16-20 are rejected. 
Claims 1, 7 and 16 are objected to. 

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 and 16-20 in the reply filed on 21 November 2022 is acknowledged.  The traversal is on the grounds that a complete search strategy includes searching classification both B01L 2200/027 and G01N 2469/00 CPC classes and the keywords nanopores and microporous membrane. This is not found persuasive because it appears there would be a significant search and examination burden if restriction were not required requiring employing different search strategies in non-overlapping classes and search queries and electronic resources. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 21 November 2022. 

Claim Objections
Claims 1, 7 and 16 are objected to because of the following informalities:  
Claims 1 and 16 recite “such that fluid sample will flow”. For the sake of clarity consider rephrasing instead to “such that the fluid sample flows”. 
Claims 1 and 16 recite “such that said fluid sample must pass through said membrane to reach said second end of said first channel, and that, if said membrane becomes clogged, said fluid sample will be diverted instead into said first end of said second channel”. For the sake of clarity consider rephrasing instead to “such that said fluid sample passes through said membrane and reaches said second end of said first channel in the absence of clogging of said nanoporous or microporous membrane in said first channel, and such that, when said nanoporous or microporous membrane is clogged, said fluid sample is diverted instead into said first end of said second channel”.
Claims 1 and 16 recite “an indicator fluid or bubble disposed in second channel , wherein said indicator will move if said fluid sample is diverted into said second channel”. For the sake of clarity consider rephrasing instead to “an indicator fluid or bubble disposed in the second channel, said indicator fluid or bubble moves when said fluid sample is diverted into said second channel”. 
Claims 1 and 16 recite the limitation “said fluid flow”. For the sake of clarity, consider rephrasing the limitation as “said flow of fluid sample”.
Claims 1 and 16 recite the limitation “exit of fluid”. For the sake of clarity, consider rephrasing the limitation as “exit of fluid sample”. 
Claim 7 recites “wherein said ligand an antibody or an antibody fragment retaining antigen-binding specificity”. For the sake of clarity, consider rephrasing instead to “wherein said ligand is selected from the group consisting an antibody and an antibody fragment retaining antigen-binding specificity. Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first microfluidic channel, the second microfluidic channel, the porous membrane, the ligands, must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 and 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 16 recite the limitation “said first channel”. It is unclear if said first channel refers to the first microfluidic channel or something else. For purposes of compact prosecution, said first channel refers to the first microfluidic channel. Consider rephrasing the limitation as “said first microfluidic channel” as a way to overcome this indefiniteness rejection. 
Claims 1 and 16 recite the limitation “said second channel”. It is unclear if said second channel refers to the second microfluidic channel  or something else. For purposes of compact prosecution, said second channel refers to the second microfluidic channel. Consider rephrasing the limitation as “said second microfluidic channel” as a way to overcome this indefiniteness rejection. 
Claims 1 and 16 recite the limitation “said indicator”. It is unclear if said indicator refers to the indicator fluid or bubble or something else. For purposes of compact prosecution, said indicator refers to the indicator fluid or bubble. Consider rephrasing the limitation as “said indicator fluid or bubble” as a way to overcome this indefiniteness rejection. 
Claims 1 and 16 recite the limitation “said membrane”. It is unclear if said membrane refers to the nanoporous or microporous membrane or something else. For purposes of compact prosecution, said membrane refers to the nanoporous or microporous membrane. Consider rephrasing the limitation as “said nanoporous or microporous membrane” as a way to overcome this indefiniteness rejection.
Claims 1 and 16 recite “a nanoporous or microporous membrane disposed in said device such that said fluid sample must pass through said membrane to reach said second end of said first channel”. It isn’t clear where the nanoporous or microporous membrane is disposed. Is the membrane disposed in the first channel or in the second channel or somewhere else? The lack of guidance regarding the location of the membrane results in a failure to appraise one of ordinary skill in the art of the scope of the claimed invention. For purposed of compact prosecution, the claim requires a nanoporous or microporous membrane disposed in a portion of the first microfluidic channel of the microfluidic device. 
Claims 1 and 16 recite “a fluid path through said channel […] to exit said channel”. There is insufficient antecedent basis for the term “said channel” in the claim. In addition, it isn’t clear whether there is only one fluid path or are more than one fluid path because the claims recite a first microfluidic and a second microfluidic channel. In addition, it isn’t clear whether there is one lumen or are more than one lumen. Consider rephrasing the claim to recite “a first microfluidic channel having a first lumen defining a first fluid path through the first microfluidic channel and a second microfluidic channel having a second lumen defining a second fluid path through the second microfluidic channel” as one way to overcome this indefiniteness issue. 
Claims 1 and 16 recite “said first channel is positioned such that fluid sample will flow preferentially through said first channel in the absence of clogging of said fluid flow in said first channel”. The term “preferentially” renders the claim indefinite because it isn’t clear whether flow of fluid sample through the first channel is required or whether the flow is an optional preference. Consider removing the term “preferentially” as one way to overcome this indefiniteness rejection.
Claim 6 recites “said indicator fluid or bubble is an immiscible fluid, optionally wherein said immiscible fluid is a colored oil”. It isn’t clear how claim 6 further limits claim 1 because the indicator fluid and the bubble are optional limitations of claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bamdad (US Publication 2010/0124789).
Regarding claims 1 and 16, Bamdad teaches a microfluidic device (referred to as a maze of flow channels 410 in [0101] and illustrated in Figure 10) for detecting an analyte of interest (such as a virus, e.g. ebola or influenza) in a fluid sample (sample/colloid which is the material worked upon, see Figure 10), said device (410) comprising: 
(a) a first microfluidic channel (referred to as a flow path 414 in [0101] and Figure 10) and a second microfluidic channel (referred to as a channel 420 in [0101] and Figure 10), each having a lumen (which is the interior of the channel wherethrough fluid flows) defining a fluid path (a fluid path is inherent to the device in operation) through said channel (see 112(b) rejection), said fluid path of each channel (see 112(b) rejection) having a first end (which corresponds to the location where nano-net 416 is disposed, see Figure 10) and a second end (which corresponds to “virus no” legend of Figure 10), wherein said first channel (i.e. flow path 414) is positioned such that fluid sample will flow preferentially (see 112(b) rejection) through said first channel (i.e. flow path 414) in the absence of clogging of said fluid flow in said first channel (i.e. flow path 414) (wherein absence of clogging of said fluid flow in said first channel corresponds to “if impeded flow detected here, abandon virus yes detection protocol” legend on Figure 10), 
(b) a port (which corresponds to the location labelled “sample/colloids” of Figure 10) for introducing said fluid sample, said port being fluidly connected to said first end (which corresponds to the location where nano-net 416 is disposed, see Figure 10) of said first channel (i.e. flow path 414), 
(c) a nanoporous membrane (referred to as “a nanostructure 416” in [0101], see also [0104], which recites “[t]he ligand may also be immobilized on a membrane”) disposed in said device (410) such that said fluid sample must pass through said membrane (i.e. nanostructure 416) to reach said second end (which corresponds to the location labelled “virus no” in Figure 10) of said first channel (i.e. flow path 414), and that, if said membrane (i.e. nanostructure 416) becomes clogged (i.e. by plugging or formation of a nanonet, and blockage of flow), said fluid sample will be diverted instead into said first end of said second channel (which corresponds to “[f]low is then diverted along “virus yes” channel 420 to branch point 422”, see [0101], which recites “a first location 412 along a flow path may ask the question “Is it viral?” (i.e. a nanostructure 416 includes anti-viral ligands) whereupon, if virus is present and binding of sample/colloid occurs, flow is directed to a second location by the plugging or formation of a nanonet and the blockage of flow […] The sample plug reacts forming a plugged nano-net at locations 412 (yielding no flow through channel 414=“virus yes). Flow is then diverted along “virus yes” channel 420 to branch point 422”), 
(d) ligands (referred to as “anti-viral ligands” in [0101]) which bind said analyte of interest unto said membrane (see [0101], which recites “a nanostructure 416 includes anti-viral ligands”) (see  also [0065], which recites “biological binding” refers to the interaction between a corresponding pair of molecules that exhibit mutual affinity or binding capacity, typically specific or non-specific binding or interaction, including biochemical, physiological, and/or pharmaceutical interactions. Biological binding defines a type of interaction that occurs between pairs of molecules including […] ligand/cell surface receptor, virus/ligand, etc.”), whereby binding of said analyte of interest (such as a virus) to said membrane (i.e. nanostructure 416) clogs (i.e. forms a blockage of flow upon binding to) said membrane (i.e. nanostructure 416) (see [0101], which recites “a first location 412 along a flow path may ask the question “Is it viral?” (i.e. a nanostructure 416 includes anti-viral ligands) whereupon, if virus is present and binding of sample/colloid occurs, flow is directed to a second location by the plugging or formation of a nanonet and the blockage of flow […] The sample plug reacts forming a plugged nano-net at locations 412 (yielding no flow through channel 414=“virus yes). Flow is then diverted along “virus yes” channel 420 to branch point 422”), 
wherein said second channel (420) further has an exit port (which corresponds to the location indicated by “influenza drug screens” label on Figure 10) disposed at said second end of said second channel (420) which allows fluid diverted into said first end of said second channel by blocking of said membrane to exit said channel (see 112(b) rejection), wherein exit of fluid from said exit port of said second channel indicates the detection of said analyte of interest in said fluid sample (see [0101], which recites “the sample plugs the anti-Ebola nanostructure at location 419 but passes freely through location 418 containing an anti-influenza nanostructure, thus indicating that the sample contains Ebola but not influenza” wherein in the case the sample plugs the anti influenza nanostructure at location 418 but passes freely through location 419 containing an anti-ebola nanostructure, the exit of the fluid from the exit port of the second channel indicates that the sample contains influenza, see [0101]). In addition, the channel 420 has exit ports (A-K) (see Figure 10). 
Regarding claim 2 and 17, Bamdad teaches the microfluidic device of claims 1 and 16, wherein said membrane is nanoporous (see [0006]).
Regarding claim 5, Bamdad teaches the microfluidic device of claim 1, wherein said analyte of interest is a virus, a bacterium, a protozoan, or a eukaryotic cell (see [0077]) (wherein the analyte of interest is a material worked upon, and  "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). 
Regarding claim 6, Bamdad teaches the microfluidic device of claim 1. 
Bamdad teaches that “presence of a target species in such embodiments can be detected when changes in flow rate, pressure drop and/or electro-osmotic forces across the flow channel caused by the interruption of flow are detected” by in in situ sensors or biosensors (see [0010]), the indicator fluid or bubble is interpreted as a material worked upon and is not further limiting the device. Thus, [i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (see MPEP 2115). 
Regarding claims 7 and 20, Bamdad teaches microfluidic device of claims 1 and 16, wherein said ligand is an antibody or an antibody fragment retaining antigen-binding specificity (see [0076]). 
Regarding claim 18, Bamdad teaches the microfluidic device of claim 16, wherein said membrane is microporous (see [0104]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to 35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bamdad as applied to claims 1 and 16 above, respectively, further in view of McGrath (US Publication 2011/0152107). 
Regarding claims 3 and 19, Bamdad teaches the microfluidic device of claims 1 and 16, wherein said membrane is made of silicon, silicon nitride, silicon oxide, or silicon dioxide (see [0078]).
Bamdad doesn’t teach a microfluidic device having a membrane wherein the membrane is ultrathin. 
In the analogous art of detecting an agent of interest using porous membranes, McGrath (US Publication 2011/0152107) teaches a microfluidic device including an ultrathin porous nanomembrane (see [0133], which recites “pnc-Si membranes represents the first use of ultrathin planar-type nanomembranes”) (see also [0123], which recites “the ultrathin porous nanoscale membranes of the present invention can be used to form a filter device for filtration of any material, either particulates or dissolved solids, entrained in fluids” and [0126], which recites “[p]roducts or materials to be filtered can include, without limitation, proteins, viruses, bacteria […]”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the undisclosed thickness of the membrane disclosed by Bamdad as the ultrathin membrane disclosed by McGrath for the benefit of reproducibility and cost effectiveness  (see [0032], which recites “method of producing ultrathin nanoscale membranes of the present invention achieves a reproducible and cost-effective approach for the production of membranes that will be commercially useful in filtration, electron microscopy, nanobioreactor applications, and fuel cells. In particular, because the semiconductor materials are rendered porous in a step that allows all pores simultaneously to form during the annealing process, the pore density and size can be controlled by manipulating the annealing conditions and the thickness of the deposited semiconductor material”).
Regarding claim 4, the combination of Bamdad and McGrath teaches microfluidic device of claim 3, wherein said ultrathin membrane is made of silicon (see [0078] of Bamdad).

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: In the analogous art of providing fluidic indicator devices, Carlisle et al (US Publication No. 2012/0122234) teaches a fluidic assay device for assaying at least one property of a liquid sample such as blood containing an analyte of interest, the fluidic assay device including at least one test flow path in liquid flow communication with the sample application region, and including a binding partner with which a reagent binds (see claim 8) wherein the biding partner is an antibody (see claim 10) wherein “binding partner causes agglutination in the presence of the analyte of interest, sufficient to impede or retard the flow of sample liquid along the test flow path” (see claim 12)  wherein the “indicator is mobilisable upon contact with the liquid sample” (see claim 6) wherein the “indicator region became filled with a colored liquid during performance of the assay. The color of the liquid may itself indicate the result of the assay” (see [0045]). 
In the analogous art of providing substrate-mediated reactors for bioassays, Stoner et al (US Publication 2018/0052154) teaches a method of analyzing biomolecules including “contacting an immiscible fluid with a with the plurality of multifunctional substrates in a carrier fluid, thereby forming a plurality of compartments, each comprising an individual multifunctional substrate; c) releasing the one or more detection reagents from the reagent storage region such that the detection reagents bind to the target biomolecule bound to the capture moieties within an individual compartment; and d) analyzing the binding between the detection reagents and the biomolecule bound to the capture moieties, thereby analyzing the presence or amount of the target biomolecule in the sample” (see claim 1) wherein the immiscible fluid is an oil and the carrier fluid is an aqueous fluid (see claim 20) wherein the immiscible fluid is an aqueous fluid and the carrier fluid is an oil (see claim 21). 
Egan et al (US Publication 2010/0323343) teaches a system for detecting the presence, absence, or level of one or more analytes in a sample, comprising: a sample collection device configured for mixing a patient sample with one or more immunoreagents to form one or more capturable and detectable immunocomplex(es); and a test device comprising a lateral flow membrane for capturing the immunocomplex(es), wherein the sample collection device and the test device are configured to form an air-tight seal and/or to release the sample through a split septum onto the lateral flow membrane (see abstract and claim 1), the system including a fluid channel having an exit port (see [0129]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797